Title: To James Madison from Anthony Merry, 17 January 1806
From: Merry, Anthony
To: Madison, James


                    
                        Sir,
                        Washington January 17th: 1806
                    
                    I have received the Honor of your Letter of Yesterday’s Date, with the Documents it inclosed, respecting the Disbursements incurred by governor Claiborne in having extended his Humanity to some British Subjects Invalids who were brought to New Orleans in the Month of October 1804 in the Manner described, by causing them to be supplied with sundry Necessaries, and the Charge made by Doctor Rogers for his Attendance on them during the Period of Seven Months; and informing me that it is probable that other Reimbursements may be hereafter claimed from other Quarters on Account of the British Subjects in Question.
                    I have the Honor, Sir, to acquaint you that, were I invested by His Majesty’s Government with a discretionary Authority to pay such Demands, I should not hesitate to cause the Sums specified in your Letter to be reimbursed forthwith: but that, not possessing any Authority for such Purposes I can only, as I shall not fail to do, transmit without Delay to my Government an Account of what you have done me the Honor to represent to me on this Subject, not doubting that I shall as soon as possible be furnished with Orders to pay whatever Expences may have been incurred on the occasion alluded to, and trusting that, after the Time which has already elapsed since the Disbursements which are now claimed took Place, the further short Delay which will happen from my waiting for an answer from England, will not prove of any material Inconvenience to the Claimants.
                    In the mean time, I cannot omit, Sir, to have the Honor of expressing to you my just Sense of the Obligations which His Majesty’s Government are under to Governor Claiborne for his humane Attention in having caused Relief to be administred to the King’s Subjects who were thus in Distress. I have the Honor to be, with great Respect and Consideration, Sir, Your most obedient humble Servant
                    
                        Ant: Merry.
                    
                